The defendants’ petition for certification for appeal from the Appellate Court, 31 Conn. App. 73 (AC 11294), is granted, limited to the following issue:
“Where parties to a contract make the authority of an arbitrator to act conditional on the completion of two mandatory negotiation sessions prior to arbitration, and it is undisputed that neither mandatory negotiation session ever took place, and it is undisputed that the defendants never waived their challenge to the arbitrator’s authority to act, did the Appellate Court properly reverse the trial court’s vacating an arbitrator’s award?”